Citation Nr: 1518310	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-40 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to January 1954.  He died in March 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the VA medical records dating from February 2007 to January 2008, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in March 2008.  The immediate cause of death was pneumonia, and underlying causes were interstitial lung disease, coronary artery disease, and end-stage renal disease.

2.  At the time of death, the Veteran was service-connected for bilateral hearing loss and tinnitus.

3.  The preponderance of the evidence is against a finding that a disability of service origin or any service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in May 2008, prior to the initial unfavorable decision issued in October 2008.  Such letter informed the appellant of her and VA's respective responsibilities in obtaining evidence and information, and advised her of the elements necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Moreover, the May 2008 letter advised the appellant that, in order to establish entitlement to the cause of the Veteran's death, i.e., DIC benefits, the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Such letter further informed her that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  In other words, the appellant was notified that the evidence must show he died while on active duty or from a service-related injury or disease.  Therefore, such letters complied with Hupp elements (2) and (3).  

However, the letter did not provide notice of Hupp element (1), i.e., a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nevertheless, the lack of fully compliant VCAA notice in the present case is harmless.  In this regard, the United States Supreme Court held in Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm.  See also 38 U.S.C.A. § 7261(b)(2).  Thus, the Board must consider the specific facts of an appellant's case to determine whether she has actually been prejudiced by any notice error.  The Court has provided guidance in making this determination.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand the disabilities for which the Veteran was service-connected at the time of his death based on notice that was provided to the appellant during the course of her appeal.  Specifically, the October 2008 rating decision and August 2010 statement of the case provided her with information concerning all of the Veteran's service-connected disabilities: bilateral hearing loss and tinnitus.  Moreover, throughout the appeal, the appellant has only argued that the Veteran's pneumonia, which was listed as his primary cause of death on his death certificate, should be service-connected as his cause of death, despite her receipt of notification of his other service-connected disabilities.  Based upon the foregoing, the Board concludes that appellant received ample actual notice of Veteran's service-connected disabilities relevant to her cause of death claim and was not prejudiced by any potential prejudicial Hupp notice defect.  See Mayfield, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and various private treatment records were obtained and associated with the claims file.  In August 2008, the appellant notified VA that she intended to obtain the Veteran's private treatment records from Dr. B. Brown and from the Saint Elizabeth Hospital and would submit them to VA when she received them.  Additionally, she noted that she had previously tried to acquire treatment records from Dr. B. Brown but had yet been unable to secure them, and she indicated that older treatment records of the Veteran by Dr. Eastman were not available as that physician was deceased.  Nevertheless, the appellant submitted treatment records of the Veteran from the Memorial Hermann Baptist Hospital, certain diagnostic records from Saint Elizabeth Hospital, and an opinion letter from private physician Dr. G. R.  Clayton.  Despite her receipt of VA authorization and consent to release forms as well as notification that VA could obtain the Veteran's records on her behalf, the appellant did not submit a request to RO to acquire any of the Veteran's treatment records.

Under the circumstances, the Board finds that VA's duty to assist the Appellant obtain all relevant records has been satisfied.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522.  If a claimant wishes help, she cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Without the appellant's cooperation, VA was unable to assist her to acquire the medical records referenced in the remand.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d)  was not met.  Id. at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition [in this case, the Veteran's death] is insufficient to require the Secretary to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the RO obtained a VA medical opinion in July 2014, in which the VA clinician considered all of the pertinent evidence of record and offered an opinion with a complete rationale, relying on the records reviewed.  Moreover, the clinician who rendered the opinion offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa, 515 F.3d at 1322.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The appellant contends that the Veteran should be service-connected for pneumonia, the immediate cause of his death, because he has had problems with chronic pneumonia since his discharge from active duty service.  See August 2008 Appellant's Statement, September 2010 VA Form 9.

DIC or death benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.

A service-connected disability is deemed to have caused death when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A service-connected disability is deemed to have been the contributory cause of death when it is shown that it contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the death certificate reflects that the Veteran died in March 2008 at the age of 75.  The immediate cause of death was pneumonia, and underlying causes of death were interstitial lung disease, coronary artery disease, and end-stage renal disease.

At the time of death, the Veteran was service-connected for bilateral hearing loss and tinnitus.

The Veteran's January 1951 entry examination reflected that a contemporaneous chest x-ray was negative, despite the Veteran's disclosure that he had experienced asthma, pneumonia, shortness of breath, and pain or pressure in the chest in a Report of Medical History for enlistment.  On February 9, 1951, the Veteran sought treatment for sore throat and chills after having developed a cold the week before.  He was diagnosed with tonsillitis, acute, and transferred to a naval hospital and admitted for 6 days.  The February 9, 1951 naval hospital record shows that the Veteran had developed an upper respiratory infection (URI) about one and a half weeks prior with symptoms of headache, cough, and general malaise.  Examination revealed musical rales in both lung fields and cryptic tonsils with moderate inflammation.  The impression noted was URI, infectious asthma, and tonsillitis.  A February 16, 1952 naval hospital record showed that the Veteran was readmitted to the hospital for complaints of cold, chills, and fever, cough, and hemoptysis lasting about one week.  Examination revealed hypertrophic tonsils with injected larynx and anterior adenitis with the lungs demonstrating scattered musical and [indecipherable] rales.  Although the Veteran received a diagnosis of cold with pharyngitis rule out pneumonia on admission on February 16, that diagnosis was changed to common cold on February 23, 1951, and he was discharged the next day.  An abstract of medical history reflects the initial working diagnosis of bronchopneumonia on February 16 which was modified to common cold on February 23.  A May 23, 1953 service treatment record reflects that the Veteran experienced repeated bouts of colds and bouts of tonsillitis, noted his moderate tobacco use, and examination of the lungs showed they were clear to percussion and auscultation.  His tonsils were removed later that month.  The Veteran's separation examination revealed normal lungs and chest.

A February 2004 private chest x-ray reflects the Veteran's past medical history of shortness of breath, cough, and asbestos exposure.  The diagnostic report included an impression of diffuse increased interstitial densities suggesting chronic obstructive pulmonary disease (COPD) although slightly asymmetric in the left lung base suggesting possibility of interstitial infiltrate or edema, findings suggestive of asbestos exposure, and borderline cardiomegaly.

In June 2004, the Veteran underwent private pulmonary function testing.  The report of such testing reflects the Veteran's diagnoses of abnormal chest x-ray, COPD, and respiratory system anomaly.

A May 18, 2005 private treatment record shows the Veteran's complaints of allergies, use of snuff tobacco for the past 30 years, and past medical history of coronary artery disease (CAD), "pneumonia last year not hospitalized,"  and was assessed with, inter alia, "? Asbestosis."

On August 25, 2005, the Veteran sought treatment for complaints of couch and congestion, low grade fever and chills at night, and possible dyspnea with exertion.  Such complaints resulted in a diagnosis of upper respiratory infection (URI)/asthmatic bronchitis.  A September 2, 2005 private treatment record demonstrates that the Veteran's bronchitis has virtually resolved.  

A January 23, 2006 private treatment record reflects that the Veteran's complaint of cough productive of phlegm and that he had taken antibiotics for bronchitis which had helped.  The Veteran denied any current shortness of breath or chest pain.  Examination of his lungs exposed coarse breath fields bilaterally among other related findings.  The Veteran was diagnosed with URI.

A September 9, 2006 private treatment record notes the Veteran's complaint that his heart had skipped beats and a recent cough but no shortness of breath or chest pain.  Examination revealed "coarse [unreadable] breath sounds through all lung fields," and he was diagnosed with bronchitis.

A February 21, 2007 VA treatment record is silent for respiratory complaints, but the Veteran's social history revealed that the chewed tobacco and had retired from working for an oil refinery.

An August 22, 2007 VA treatment record noted the Veteran's past medical history of tobacco use, and the Veteran disclosed that he currently used tobacco.  No respiratory complaints were noted.

On September 20, 2007, the Veteran sought emergency treatment at a private hospital for a cough, his admitting diagnosis.  It appears that chest x-rays were ordered due to cough on pulmonary examination, but no x-ray reports on or around this date are of record.  The Veteran was released that day.

A November 7, 2007 VA treatment record for general follow-up reflects an impression of asbestosis.  The Veteran reported no cough but increased dyspnea and a history of asbestos exposure.  Lung examination revealed "no rales, rhonchi, wheezes."

From January 23, 2008 to February 1, 2008, the Veteran was hospitalized.  The Veteran was admitted for evaluation and for work-up of his pulmonary abnormalities based on his less than ideal clinical appearance, advanced age, and multiple medical comorbidities as well as findings on chest x-ray.  A January 23, 2008 chest x-ray (not of record) noted findings of progression of prior interstitial lung disease with possible superimposed pneumonia, according to the discharge summary.  It was also noted that pulmonary specialists were consulted for assistance in pulmonary management, and one such specialist indicated that he was not completely convinced that the Veteran indeed had pneumonia per his evaluation.  The Veteran was discharged with oxygen and other medication with instructions to follow-up in two weeks post discharge. 

A February 10, 2008 chest x-ray was ordered to assess the Veteran's cough and shortness of breath.  The x-ray report indicated that there was diffuse chronic interstitial fibrosis in the lungs, unchanged in appearance when compared with multiple exams dating back to April 2007.  No definite active disease was found, and it was noted that the Veteran's heart was at the upper limits of normal.

Shortly thereafter, on February 12, 2008, chest x-rays were again taken.  The report reflected the following:  "There has been no change in the overall appearance of the chest when compared with multiple previous exams.  There is a background of extensive chronic fibrosis.  The heart size [is] at the upper limits of normal.  It should be noted, that the degree of fibrosis is so extensive, that a subtle active process could easily be obscured radiographically, and clinical correlation is needed."

The Veteran was admitted to a private hospital for complaints of shortness of breath from February 22, 2008 to March 4, 2008.  These hospitalization records show that only days prior the Veteran had been hospitalized for myocardial infarction and various other medical complications from February 11, 2008 to February 20, 2008 and had returned for complaints of shortness of breath.  A February 17, 2008 chest x-ray showed further partial clearing of the left-sided infiltrates when compared to a February 14, 2008 x-ray (not of record) and that the entire left hemidiaphragm was again demonstrated, there was still a background of chronic fibrosis in the left lung, but that on the right side there was no change in the diffuse infiltrate, suggesting residual acute pneumonia superimposed on a background of chronic fibrosis.  A February 20, 2008 showed no change from a February 26, 2008 x-ray (not of record) but revealed extensive and diffuse changes of interstitial scarring and fibrosis and indicated that superimposed interstitial pneumonia would be difficult to exclude particularly in the left lung.  A February 26, 2008 respiratory consultation note included assessments of acute exacerbation of interstitial pneumonia, severe COPD with asbestosis, coexisting pulmonary embolus which could not be excluded, and underlying pulmonary hypertension.  The Veteran passed away during this last period of hospitalization, receiving numerous final diagnoses, including left lung pneumonia, stable; subacute myocardial infarction, stable; history of asbestos exposure; and tobacco use, ongoing.

A June 25, 2008 letter from the Veteran's treating physician, Dr. G. R. Clayton, who noted that the Veteran had numerous medical problems including COPD, CAD, renal failure, insulin-dependent diabetes, and tobacco abuse.  The physician summarized the Veteran's recent hospitalizations in February 2008 and noted his death in March 2008 "due to pneumonia complicated by his multiple morbidities," during his final hospitalization.

In July 2014, a VA medical opinion was obtained concerning the Veteran's cause of death.  The report of the VA examiner reflects his highly detailed, exhaustive, and careful review of the evidence, including the Veteran's service and post-service treatment records.  The VA examiner concluded that it is less likely than not that Veteran's pneumonia treated in 1951 was a continuation of bronchopneumonia in service in 1951.  As the examiner explained, the Veteran's service treatment records show that he was only treated for possible pneumonia in service and that the diagnosis of bronchopneumonia, received on February 16, 1951, was only a working diagnosis which was ruled out and later changed to a diagnosis of common cold.  Moreover, upon separation, the Veteran's lungs were found to be normal and a contemporaneous chest x-ray was also normal.  Medical records do not show evidence of treatment for any respiratory condition until 2004 when it was noted that the Veteran reported shortness of breath, heavy tobacco use during and after service, and asbestos exposure from working in an oil refinery until his retirement.  Initial chest x-rays in 2004 did not reflect any evidence of pneumonia and subsequent records showed that the Veteran was diagnosed with asbestosis, interstitial lung disease, and possible COPD, prior to his admission in 2008 for pneumonia.  From this evidence, the examiner concluded that there was no evidence that the Veteran had any chronic lung condition related to service, that community acquired pneumonia is a common occurrence, and that the pneumonia he contracted in 2008 was likely worsened due to his multiple co-morbidities and elderly age.

Based upon the foregoing, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran did not receive a confirmed diagnosis of pneumonia during service and, as determined by a medical professional in July 2014, there are no complaints of pneumonia during service, to include at the time of his separation.  Also, the first recorded notation for pneumonia was in 2005 (wherein the Veteran reported that he had pneumonia but was not hospitalized), and the first hospitalization for pneumonia was 2008.  Thus, the first evidence of pneumonia was over 50 years post service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition to the absence of any treatment or confirmed diagnosis of pneumonia in the Veteran's service treatment records and occurrence of the first diagnoses of pneumonia over 50 years after service, the only competent and probative medical opinion of record, the July 2014 VA opinion, is against the Veteran's claim.  As indicated by the July 2014 VA examiner, the Veteran did not receive a confirmed diagnosis of bronchopneumonia in service, at separation the Veteran's chest and lungs were deemed normal, and post-service treatment records did not reveal any complaints, treatment, or diagnosis of pneumonia until 2005 prior to his death from such condition in 2008.  Additionally, the July 2014 VA examination opinion identify facts relating to other causes of the Veteran's post-service respiratory difficulties-including a lengthy history of post-service occupational exposure to asbestos, and a history of tobacco use during and after service.  Additionally, the examiner also surmised that the Veteran's immediate cause of death of pneumonia was likely worsened due to is multiple co-morbidities and elderly age.  The July 2014 VA examination report is the only competent and credible evidence concerning the etiology of the Veteran's pneumonia.  Such opinion considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the July 2014 VA examiner's opinion regarding service connection for the Veteran's cause of death.  

Consequently, the competent and probative evidence of record fails to demonstrate service connection for the Veteran's cause of death on any basis, either direct, presumptive, or proximal or secondary: (1) there is no competent evidence of the existence of an in-service incurrence or aggravation of the Veteran's fatal pneumonia, or any a causal relationship between such disorder and his service; (2) neither condition is listed as a disease under 38 C.F.R. § 3.309(a); and (3) there is no competent evidence that the Veteran's pneumonia was either caused or aggravated by his service-connected disabilities.

In reaching this decision, the Board has considered the appellant's statements that the Veteran's immediate cause of death of pneumonia was related to his military service.  In this regard, while the appellant is competent to testify as to the Veteran's observable symptomatology, she is not competent or qualified, as a layperson, to render an opinion attributing the Veteran's pneumonia to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  While lay testimony can, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between pneumonia and the Veteran's service to be medically complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the etiology of pneumonia falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Because the Board finds that the appellant does not possess the requisite knowledge to render such an opinion, the appellant's lay statements regarding the etiology of his pneumonia are afforded no probative value.

In conclusion, the Board finds the appellant's statements regarding a causal connection between the Veteran's immediate cause of death of pneumonia and his military have no probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

As indicated above, there is no competent evidence that the Veteran's pneumonia is related to his military service or that it any of his service-connected disabilities caused or contributed substantially or materially to cause his death.  Accordingly, service connection for the cause of the Veteran's death is not warranted.

In its determination, the Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, benefit of the doubt doctrine does not apply to the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


